Citation Nr: 0833583	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-17 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lung cancer due to 
asbestos exposure in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972 and from April 1976 to February 1980.  He had a 
subsequent tour of duty in which he was not discharged 
honorably. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied entitlement to lung cancer, secondary 
to asbestos exposure.   

The veteran presented testimony at a personal hearing in 
October 2004 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The Board remanded the claim in April 2006 for additional 
development.  The claim has been returned to the Board for 
appellate review and adjudication.


FINDING OF FACT

The veteran's lung cancer first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein, to include due to exposure to 
asbestos.


CONCLUSION OF LAW

The veteran's lung cancer claimed as due to exposure to 
asbestos was not incurred in or aggravated by his active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 
2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran on November 2000, February 2001 and July 
2001 that addressed all three notice elements and were sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Subsequent to the Board's April 2006 
remand, additional VCAA notice regarding the rating of the 
disability and the effective date of the award was sent in 
April 2006 and September 2006.  Dingess/Hartman v. Nicholson, 
19 Vet App. 473 (2006).  In this case, although the notice 
provided prior to an initial unfavorable decision did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service personnel records, Social Security Records, and 
private medical records.  The veteran submitted private 
treatment records and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded a 
VA medical examination on January 2002 and May 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  On 
several occasions during the appeal, and most recently, in 
February 2007 the veteran wrote that he had no other evidence 
to submit.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for lung cancer

The veteran seeks entitlement to service connection for lung 
cancer secondary to asbestos exposure in service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases to include malignant tumors become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2007).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for lung cancer due to asbestos exposure 
in service.

The veteran contends that he was exposed to asbestos during 
service in the U.S. Army and U.S. Navy.  He contends that 
while in the Army he was exposed to asbestos in old barracks 
in which he lived and in handling electronic equipment.  
While in the Navy he served on board ships which had asbestos 
and his jobs brought him into contact with asbestos fibers.  
In an Asbestos Medical Surveillance Program Questionnaire 
completed in July 1979 the veteran related having been 
exposed prior to service and in service.  In his last three 
commands he had done repair work on bulkheads and pipes.  
Also, he had been employed by a private company from 1974 to 
1976 and used asbestos to spray on walls and overheads of 
ships and work areas.  The Board finds that his contentions 
regarding potential in-service exposure to asbestos while 
serving aboard the USS Little Rock, USS Coronado and USS 
Farragut during the period from September 1976 to December 
1979 are plausible.  A request was made to the Navy Medical 
Liaison Office at the National Personnel Records Center for 
determination of the veteran's exposure to asbestos.  A July 
2001 reply indicates that the probability of exposure to 
asbestos was minimal; however, a positive statement that the 
veteran was or was not exposed could not be made.  Therefore, 
for the purpose of this adjudication the Board would concede 
the veteran may have been exposed to asbestos in service.  

Mere exposure, however, to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  The 
question in a claim such as this is whether disabling harm 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service medical records are negative for any complaints, 
findings, or diagnosis of a pulmonary disability due to 
asbestos.  In December 1975, August 1979, January 1980 the x-
rays of the lungs were within normal limits.  Thus, the Board 
finds that there was no evidence of lung cancer due to 
asbestos exposure in service.  38 C.F.R. § 3.303(b).

Further, as shown by the record the first manifestation of 
lung cancer was in January 2000.  Thus, there is no medical 
evidence of record showing that lung cancer manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

Post service, the veteran reported that he worked for the 
Department of Defense as a civilian and periodically 
underwent examinations.  Although in March 1985 he was not 
recommended for placement in an asbestos surveillance 
program, in September 1988 he was placed in an Asbestos 
Medical Surveillance Program after a review of his history by 
medical personnel in Occupational Health.  The veteran also 
reported a history of smoking.  It was noted that the veteran 
had no complaints and his examination was normal.  The 
conclusion of a September 1989 medical opinion was that a 
medical condition had not been detected that would place the 
veteran at an increased risk of health impairment from 
exposure to asbestos.   

Periodic x-ray studies read by a "B" reader while on this 
program were negative.  (The National Institute for 
Occupational Safety and Health (NIOSH) has a program to 
certify doctors as competent to interpret pulmonary x-rays 
using the International Labour Office (ILO) International 
Classification of Radiographs of Pneumoconiosis.  Doctors so 
certified are referred to as B Readers.)  Although a study 
performed as part of asbestos medical surveillance in January 
1992 noted a suspicious nodule to the left lower lobe 
periphery, on a repeat study six days later with chest films 
utilizing multiple oblique views and nipple markers, no 
nodules were visualized to the veteran's left lower lobe.  
There was no other evidence of acute metastatic or 
infiltrative disease to the veteran's chest.  No 
abnormalities were visualized to the lateral view.  The 
impression was no evidence of nodularity of the veteran's 
chest.  Another study in February 1992 of PA and oblique 
chest x-rays with nipple markers revealed that an area of 
interest on a PA chest x-ray in January 1992 was confirmed to 
be the left nipple overlying the lower left lung field.  

An August 1995 review of a January 1995 PA chest x-ray by a B 
reader found no evidence of pleural thickening or plaque in 
either lung.  The NIOSH B reader noted that a B reader report 
in July 1995 (which indicated abnormal findings consistent 
with pneumoconiosis) in all likelihood reflected another 
radiograph.  

A medical record by a nurse in Occupational Health in August 
1995 shows that although the veteran was placed on asbestos 
surveillance in September 1988, the history given at that 
time did not related definitive asbestos exposure.  No 
sentinel event was documented for exposure.  There was to be 
evaluation of further need for asbestos surveillance.

A private medical record dated in January 1998 noted that the 
veteran's past history was significant for asbestos exposure 
for which he was on monitoring.  A chest x-ray showed 
segmental pneumonia of the right upper lobe and no other 
abnormalities.  

A private chest x-ray in January 2000 noted that since the 
last study in April 1998, a mass-like density in the left mid 
lung had developed.  Further evaluation was recommended.  The 
veteran underwent a left lower lobectomy for lung cancer in 
April 2000.  A CT scan in February 2002 showed a recurrence 
and the veteran began combined-modality therapy in May 2002 
which ended in September 2002.  

A private outpatient treatment note in May 2002 by the 
surgeon who had performed the resection of the veteran's non 
small cell lung cancer in April 2000 noted that the cancer 
had unfortunately recurred.  The private surgeon stated that 
in regard as to the cause of such cancer, there was a strong 
and direct correlation with development of such lung cancer 
and smoking tobacco.  

The private medical records do not provide a link between the 
veteran's lung cancer with recurrence and service or exposure 
to asbestos in service.  

Records received from the Social Security Administration show 
that the veteran was found disabled with a primary diagnosis 
of malignant neoplasm of lung trachea, or bronchus and the 
disability began in May 2002.  The private medical evidence 
on which the decision was based does not provide a link 
between the veteran's lung cancer and service or exposure to 
asbestos in service.  

The veteran testified in October 2004 as to his exposure in 
service to asbestos and his smoking history.  He testified as 
to medical treatment post service and denied having any 
respiratory problems prior to the discovery of the cancer.  
He described the medical treatment for his lung cancer.  

At a VA Compensation and Pension (C&P) examination in May 
2007, the examiner's review of the medical records, service 
medical records and claims file noted the veteran had a 
history of 8 pack years of smoking cigarettes, purified 
protein derivative (PPD) conversion, and asbestos exposure 
during military service.  The veteran had non small cell 
carcinoma of the left lung diagnosed in April 2000.  He had 
well differentiated adenocarcinoma of the left lower lobe 
with sub carinal lymph node recurrence and finishing chemo 
and radiation therapy after a left lower lobectomy in April 
2000.  The pathology reports of fine needle aspiration and 
surgical specimens did not show asbestos particles.  The CT, 
MRI and chest radiographs did not show pleural thickening or 
calcification or any other changes to suggest asbestosis.  

An x-ray in May 2007 revealed that the residual left lung was 
unremarkable except for deformity in the region of the left 
hilum.  The impression was postoperative left lower 
lobectomy.  The clinical findings were recorded and the 
effect of the problem on usual daily activities was reported.  
The diagnosis was adenocarcinoma of the left lower lung.  The 
examiner opined that the veteran had no evidence of tissue 
presence of asbestos fibers in his medical records or imaging 
reports or pathology reports.  The examiner found that the 
veteran "did not and does not have any evidence of 
asbestosis at this time."  Therefore it could not be 
concluded or supported that the veteran's lung cancer is in 
any way related to asbestos exposure.  

The Board acknowledges the veteran's statements to the effect 
that his lung cancer is causally related to active service.  
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
the statements of the veteran are not competent medical 
evidence as to a nexus between the veteran's lung cancer and 
his service or due to exposure to asbestos in service.  

Medical evidence of lung cancer is not shown until many years 
post service.  In view of the lengthy period after separation 
from service without evidence of findings or diagnosis, there 
is no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  

The veteran has provided a history of smoking tobacco that 
included a period during service.  The Board notes that the 
veteran's private surgeon stated in May 2002 that there was a 
strong and direct correlation with development of the type of 
lung cancer the veteran had and smoking tobacco.  However, to 
whatever extent the veteran's lung cancer may be the result 
of his use of tobacco products, the Board notes that for 
claims filed after June 9, 1998, as in the instant case, 
service connection may not be granted for disability or death 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products.  See 38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300.

The Board finds that the May 2007 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and conducted an examination of the veteran.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely upon 
the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file, 
the examination findings and the application of sound medical 
judgment.  Based on objective evidence, asbestosis was not 
shown and the examiner could not conclude or support that the 
veteran's lung cancer was in any way related to asbestos 
exposure.   

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for lung cancer due to exposure to 
asbestos.  Although the veteran has been diagnosed with lung 
cancer there is no probative, competent medical evidence of 
record linking the disability to service or to exposure to 
asbestos in service.  Accordingly, the Board finds that the 
competent and probative medical evidence of record 
preponderates against finding that the veteran's lung cancer 
is a result of service or due to exposure to asbestos in 
service.  Thus, service connection is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lung cancer claimed as 
due to asbestos exposure is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


